Title: To George Washington from Samuel Huntington, 21 December 1780
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia December 21 1780
                        
                        Your Excellency will receive herewith enclosed a Letter from Brigadier General Starke of the 10th Instant,
                            requesting from Congress Leave of Absence on Account of his ill State of Health, with a Resolve of Congress of the 18th
                            Instant referring the Letter to the Commander in Chief to take Order. I have the Honor to be with the most perfect Respect
                            your Excellency’s most obedt & most hbble Servant
                        
                            Sam. Huntington Presidt
                        
                        
                            P.S. I have been honored with your Letter of the 15 Inst. by Majr Franks.
                        

                     Enclosure
                                                
                            

                                
                                Sir
                                Pecks kill Hollow 10th December 1780
                            
                            At the Conclusion of six Campeigns, faithfully spent in the service of my Country; I find my health in a
                                very shattered state, insomuch, that my tarry in Camp can be of little or no service, untill it is repaired. I shall
                                therefore take it a particular favour, if you will represent the matter to Congress
                                & obtain their permission for me to retire, until my health permits me, at which time, I shall readily,
                                & with the greatest Cheerfullness return to my duty.
                            If Congress will be pleased to signify their approbation to my request, I shall be Infinitily oblidged if
                                you will let me know by Letter. I have the Honor to be sir, your Excellency’s most Obet & very Humble servant 
                            
                                John Stark
                            
                        
                        
                    